Hemphill, Oh. J.
There was no error in dismissing the certiorari. The petition discloses no grounds which would entitle the party to a new hearing in the District Court.
The defendant alleges that he was to pay Hardin for the rent of the land on the first of November, 1856, the day on which Hardin had agreed to pay the rent; and that subsequently, without his knowledge or consent, Hardin and Dear-born altered their contract so as to make the rent payable the first of September, 1856 ; but he does not allege that he offered or attempted to prove that this change in the time of payment was made after he had entered into his contract, or show any reason or excuse why he failed to make such proof.
The petition does not attempt a statement in full, or in substance, of the facts adduced on the trial. The allegations of the petition may be misconceived, but if they be correctly understood they admit a contract on the part of the defendant for a greater amount than the judgment against him. He alleges that he gave his note to the plaintiff Hardin for thirty-seven dollars, and engaged to pay Dearborn one dollar and fifty cents per acre for the land that he got from Hardin, and he admits afterwards that this amounted to twenty or twenty-five acres, thus admitting that the whole debt was at least sixty-seven dollars, being nine dollars and some cents more than the judgment.
The petition does not show that the justice of the case has not been attained, or that there was any such illegality in the proceedings as to entitle the defendant to a revision in the District Court.
Judgment affirmed.